fDETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending and prosecuted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US Patent Publication 2016/0364593, henceforth known as Lee.

Regarding Claim 1, Lee discloses a touch panel (Abstract; a touch control apparatus with fingerprint identification function), comprising: 
a first electrode, a second electrode, and a third electrode (Figures 3 and 4; [0025-0034]; first primary electrodes 20a, 20b (second electrodes), second primary electrodes 30a, 30b (first electrodes), first secondary electrodes 50 (also second electrodes), and second secondary electrodes 60 (third electrodes)); 
wherein the first electrode, the second electrode and the third electrode are insulated from each other ([0021]; [0023]; the electrodes are insulated from each other), the first electrode and the second electrode are crosswise arranged to form a touch film layer (Figures 3 and 4; [0025-0034]; first primary electrodes 20a, 20b, and second primary electrodes 30a and 30b are “crosswise arranged”, as seen in the Figures, and form a “touch film layer”), and the second electrode and the third electrode are crosswise arranged to form a fingerprint identification film layer (Figures 3 and 4; [0025-0034]; the first primary electrodes 20b and the second secondary electrodes 60 are “crosswise arranged” and form a “fingerprint identification film layer”). 

Regarding Claim 2, Lee discloses wherein the first electrode is a touch driving electrode, the third electrode is a fingerprint driving electrode, and the second electrode is a common inductive electrode of the touch film layer and the fingerprint identification film layer (The examiner notes that this claim is presented in the alternative where only one part of the recited claims needs to be met. As such, the examiner has met the below limitation for this claim), or 
the first electrode is a touch inductive electrode, the third electrode is a fingerprint inductive electrode, and the second electrode is a common driving electrode of the touch film layer and the fingerprint identification film layer (Figure 3 and 4; [0023-0034]; the first primary electrode 20a and 20b are the drive electrodes used for both touch and fingerprint sensing (the second electrode is a common driving electrode of the touch film layer and the fingerprint identification film layer), the second primary electrode 30a and 30b are the sensing electrodes (the first electrode is a touch inductive electrode), and the second secondary electrode are the sensing electrodes for fingerprint sensing (the third electrode is a fingerprint inductive electrode)). 

Regarding Claim 3, Lee discloses wherein the fingerprint identification film layer is correspondingly arranged in a preset target area of the touch panel, and the preset target area is a partial area or an entire area of the touch panel (Figure 3 and 4; [0023-0034]; the fingerprint identification area 40 is in a preset target area of the touch control apparatus and is a partial area of the touch control apparatus as seen in the Figures). 

Regarding Claim 4, Lee discloses wherein a line width of the second electrode corresponding to the preset target area is smaller than a first threshold, and a central spacing of adjacent second electrodes corresponding to the preset target area is less than a second threshold (Figure 3 and 4; [0023-0034]; the line width of the first primary electrodes 20b, in the fingerprint identification area 40, are smaller than those of a primary electrodes 20a, as seen in the Figures (a line width of the second electrode corresponding to the preset target area is smaller than a first threshold), and the spacing between adjacent first primary electrodes 20b and first secondary electrodes 50, in the fingerprint identification area 40,  is less than the spacing between the adjacent first primary electrodes 20a/20b outside the fingerprint identification area (central spacing of adjacent second electrodes corresponding to the preset target area is less than a second threshold) ). 

Regarding Claim 10, Lee discloses A touch display device, comprising a touch panel (Abstract; a touch control apparatus with fingerprint identification function), the touch panel including: 
a first electrode, a second electrode, and a third electrode (Figures 3 and 4; [0025-0034]; first primary electrodes 20a, 20b (second electrodes), second primary electrodes 30a, 30b (first electrodes), first secondary electrodes 50 (also second electrodes), and second secondary electrodes 60 (third electrodes)); 
wherein the first electrode, the second electrode, and the third electrode are insulated from each other ([0021]; [0023]; the electrodes are insulated from each other), and the first electrode and the second electrode are crosswise arranged to form a touch film layer Figures 3 and 4; [0025-0034]; first primary electrodes 20a, 20b, and second primary electrodes 30a and 30b are “crosswise arranged”, as seen in the Figures, and form a “touch film layer”), and the second electrode and the third electrode are crosswise arranged to form a fingerprint identification film layer (Figures 3 and 4; [0025-0034]; the first primary electrodes 20b and the second secondary electrodes 60 are “crosswise arranged” and form a “fingerprint identification film layer”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication 2016/0364593, henceforth known as Lee, in further view of Shaikh et al., US Patent 8564314, henceforth known as Shaikh.



Regarding Claim 5, Lee discloses wherein the line width of the second electrode corresponding to the preset target area ranges from 3 μm to 5 μm (Figure 3 and 4; [0023-0034]; a first line width of the first primary electrode 20b in the fingerprint identification region 40 has is from .01 micrometers to 200 micrometers).
However, Lee doesn’t explicitly disclose the central spacing of adjacent second electrodes corresponding to the preset target area ranges from 8 μm to 12 μm.
Shaikh et al., US Patent 8564314, teaches wherein fingerprint drive and sense electrodes may be from about 1 micro wide up to about 20 microns wide, and spacing between electrodes may be up to about 200 microns (col. 5, ll. 40-61;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Lee to further include the teachings of (Shaikh: col. 5, ll. 40-61;).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication 2016/0364593, henceforth known as Lee, in further view of Han et al., US Patent Publication 2018/0039349, henceforth known as Han.

Regarding Claim 6, Lee doesn’t explicitly disclose wherein the second electrode corresponding to the preset target area has a hollow pattern. 
	However, Han et al., US Patent Publication 2018/0039349, teaches where second driving electrodes 120 and second sensing electrodes 320, which are used in fingerprint recognition, are enclose or surrounded (a hollow pattern)each of four pixels R-G-B-G as seen in Figures 3 and 4 (Figures 3 and 4; [0100-0102];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Lee to further include the teachings of Han such that the first primary electrode 20b and the first secondary electrode 50 in the fingerprint identification area 40 surround the pixels of a display in order to provide wherein the second electrode corresponding to the preset target area has a hollow pattern. The motivation to combine these analogous arts is to provide electrodes used (Han: Figure 3 and 4; [0034];).

Regarding Claim 8, Lee doesn’t explicitly disclose further comprising: 
a display film layer provided with a plurality of illuminating sub-pixels arranged in an array; 
wherein an orthographic projection of an electrode pattern of the fingerprint identification layer on the touch film layer does not overlap with an orthographic projection of the illuminating sub-pixels of the display film layer on the touch film layer. 
Han et al., US Patent Publication 2018/0039349, discloses a display film layer provided with a plurality of illuminating sub-pixels arranged in an array (Figure 1; [0061-0062]; a display panel that may be a organic light emitting diode (OLED) display panel, comprises of a plurality of pixels); 
wherein an orthographic projection of an electrode pattern of the fingerprint identification layer on the touch film layer does not overlap with an orthographic projection of the illuminating sub-pixels of the display film layer on the touch film layer (Figures 3 and 4; [0100-0102]; second driving electrodes 120 and second sensing electrodes 320, which are used in fingerprint recognition, are enclose or surrounded (a hollow pattern)each of four pixels R-G-B-G as seen in Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Lee to further include the teachings of Han such that the first primary electrode 20b, second primary electrode 30b, the first 
wherein an orthographic projection of an electrode pattern of the fingerprint identification layer on the touch film layer does not overlap with an orthographic projection of the illuminating sub-pixels of the display film layer on the touch film layer. The motivation to combine these analogous arts is to provide electrodes used in fingerprint sensing to be proximate to a boundary of a plurality of pixels (Han: Figure 3 and 4; [0034];).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication 2016/0364593, henceforth known as Lee, in further view of Jeon et al., US Patent Publication 2020/0050360, henceforth known as Jeon.

Regarding Claim 7, Lee doesn’t explicitly disclose wherein the second electrode is arranged between a film layer in which the first electrode is located and a film layer in which the third electrode is located.
	However, Jeon et al., US Patent Publication 2020/0050360, teaches wherein touch sensing electrodes 211 and 212 are arranged on opposite sides of a glass substrate (touch sensing layer 210), with fingerprint sensing layer 230, comprising of a plurality of first and second fingerprint sensing electrodes, is disposed over the touch sensing electrodes 212. As seen in the Figure 4A, touch sensing electrodes 212 are disposed touch electrodes 211 and fingerprint sensing layer 230 (Figure 3A and 4A; [0149-0150]; [0162];).

	Therefore, the claimed subject matter of “wherein the second electrode is arranged between a film layer in which the first electrode is located and a film layer in which the third electrode is located” would have been obvious to one of ordinary skill in the art.
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication 2016/0364593, henceforth known as Lee, in further view of Yilmaz et al., US Patent Publication 2015/0042615, henceforth known as Yilmaz.

(Abstract; a touch control apparatus with fingerprint identification function that performs the following), the touch panel comprising: 
a first electrode, a second electrode, and a third electrode (Figures 3 and 4; [0025-0034]; first primary electrodes 20a, 20b (second electrodes), second primary electrodes 30a, 30b (first electrodes), first secondary electrodes 50 (also second electrodes), and second secondary electrodes 60 (third electrodes));
wherein the first electrode, the second electrode, and the third electrode are insulated from each other ([0021]; [0023]; the electrodes are insulated from each other), and the first electrode and the second electrode are crosswise arranged to form a touch film layer (Figures 3 and 4; [0025-0034]; first primary electrodes 20a, 20b, and second primary electrodes 30a and 30b are “crosswise arranged”, as seen in the Figures, and form a “touch film layer”), and the second electrode and the third electrode are crosswise arranged to form a fingerprint identification film layer (Figures 3 and 4; [0025-0034]; the first primary electrodes 20b and the second secondary electrodes 60 are “crosswise arranged” and form a “fingerprint identification film layer”).
However, Lee does not explicitly disclose the method comprising: 
in a touch mode, a plurality of first electrodes being loaded with first driving signals sequentially, a plurality of second electrodes being loaded with first inductive signals simultaneously; 
when switching to a fingerprint identification mode, a plurality of third electrodes being loaded with second driving signals sequentially, and the plurality 
in a touch mode, a plurality of second electrodes being loaded with first driving signals sequentially, a plurality of first electrodes being loaded with first inductive signals simultaneously; 
when switching to a fingerprint identification mode, the plurality of second electrodes being loaded with second driving signals sequentially, a plurality of third electrodes being loaded with second inductive signals simultaneously.

Yilmaz et al., US Patent Publication 2015/0042615, teaches us that in capacitive sensing, drive electrodes are sequentially driven, while the sense electrodes are all sensed simultaneously ([0001]; [0138]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Lee to further include the teachings of Yilmaz. The motivation to combine these analogues arts is because Yilmaz teaches how operation of a capacitive sensor comprising of drive and sense electrodes (Yilmaz: [0001]; [0138];).
Therefore, the combination of Lee and Yilmaz teaches the method comprising: 
in a touch mode, a plurality of first electrodes being loaded with first driving signals sequentially, a plurality of second electrodes being loaded with first inductive signals simultaneously; when switching to a fingerprint identification mode, a plurality of third electrodes being loaded with second driving signals sequentially, and the plurality of second electrodes being loaded with second (The examiner notes that this claim is presented in the alternative where only one part of the recited claims needs to be met. As such, the examiner has met the below limitation for this claim); or, 
in a touch mode, a plurality of second electrodes being loaded with first driving signals sequentially, a plurality of first electrodes being loaded with first inductive signals simultaneously (Lee: Figures 3 and 4; [0025-0034]; Yilmaz: Yilmaz: [0001]; [0138]; in touch control mode, the plurality of first primary electrodes 20a and 20b are sequentially driven, as they are drive electrodes, while the plurality of second primary electrodes 30a and 30b are simultaneously sensed (a plurality of first electrodes being loaded with first inductive signals simultaneously)); 
when switching to a fingerprint identification mode, the plurality of second electrodes being loaded with second driving signals sequentially, a plurality of third electrodes being loaded with second inductive signals simultaneously (Lee: Figures 3 and 4; [0025-0034]; Yilmaz: Yilmaz: [0001]; [0138]; in fingerprint identification mode, the a plurality of first primary electrodes 20b and first secondary electrodes 50, in the fingerprint identification region 40, are sequentially driven, as they are drive electrodes, while the plurality of second primary electrodes 30b and second secondary electrodes 60 are simultaneously sensed (a plurality of third electrodes being loaded with second inductive signals simultaneously)).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699